February 10, 1919. The opinion of the Court was delivered by
This action is on an insurance policy. The policy covered a home and a piano. The home was situated on the property of another than the insured, and the piano was the property of another. The undisputed testimony establishes these facts. The building was erected under a verbal lease for three years. It does not appear that there was any stipulation therein permitting the insured to remove the building. The case was tried before Judge Moore, and a jury, at the April term of Court, 1918, for Aiken county. During the trial the issue of waiver as to the house arose. After all of the evidence was in the defendant made a motion for a directed verdict in its behalf. His Honor directed a verdict as to the claim for loss of piano, but refused as to claim for loss of house, but submitted to the jury on this issue the question of waiver. The jury rendered a verdict in favor of plaintiff for $700 and interest. After entry of judgment, defendant appealed, and by four exceptions alleges error in two particulars on the part of Presiding Judge Moore: *Page 154 
First, that he erred in holding that there was sufficient evidence to submit to the jury the question of defendant's knowledge of the ownership of the land, and that he should have directed a verdict for defendant on the whole case.
There is no doubt that the plaintiff breached the condition of his policy as to the ownership of the land upon which the building was situated. There is nothing in the evidence to show a waiver of this condition of policy. Among the conditions that would render the policy void unless provided for by agreement in writing added to the policy is "if the interest of the insured be other than" unconditional and sole ownership, or if the subject of insurance be a building on ground not owned by insured in fee simple, etc.
The insurance company has the right to know what insurable interest the insured had in the property for its own protection, whether in fee simple life estate for a year, or a term of years. Experience teaches us that the owner of a house is more circumspect and careful in looking after it than a tenant or one who leases. There is no question but that moral hazard is much better when the insured is the owner in fee of house insured. The risk is not so great. The agent of the insurance was misled when the insured said that it was part of the Ben Turner land, near the place he called "home." This was simply a designation of its location, and carried with it no notice of ownership. It was the duty of the insured to tell agent whether he owned or leased the land. And he did not tell the agent enough, as to the ownership of the land, for the question of waiver to be submitted to a jury. Under misleading statements, a policy is procured, and a short time afterwards the property is burned and the plaintiff is awarded the full amount of the policy, as if he were the owner in fee. *Page 155 
These exceptions must be sustained. His Honor should have directed a verdict for defendant as asked for. The exceptions raising the question that his Honor was in error in holding that the policy was divisible are overruled, for the reason stated by his Honor in his ruling on this question in the Circuit Court.
Judgment reversed.